Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 20, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157434                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  CHARLES N. FOLEY,
           Plaintiff,

  v                                                                           SC: 157434
                                                                              AGC: 17-1982
  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  __________________________________________/

         On order of the Chief Justice, plaintiff-appellant having failed to pay the filing fee
  as required by the March 23, 2018 letter from the Clerk’s Office, the Clerk of the Court is
  hereby directed to close this file.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 20, 2018
           izm
                                                                               Clerk